Cole, J.
To avoid the expense of bringing to this court all the evidence taken upon the question of divorce, the appellant, by stipulation between the parties, concedes, for the purpose of the trial here, that the allegations of the petition are true. Those allegations show a continued passionate, ill treatment on the part of the husband during their married life, fully justifying the judgment of divorce.
Upon the subject of alimony, the evidence shows substantially that the defendant owns a , house and lot in Dubuque, which was occupied by the parties as a homestead while they lived together, worth $2,500; he has on deposit in bank $300 'and is employed as a book-keeper in a bank, at a salary of $1,000; the house rents at $180 per year. This is the sum of the defendant’s property and income. The defendant is indebted in the aggregate, besides the temporary alimony and costs awarded in the progress of this case, in the sum of $1,125.
The district court allowed to plaintiff alimony to the amount of $400 per year, without limit as to time, and made the same payable in advance, in monthly installments. In our opinion this allowance is excessive in the amount, *577and objectionable in tbe manner of payment. While tbe wife, who has been wronged, should be fully protected, yet it should be so done as not to unnecessarily oppress or dishearten the husband.
In our view the very outside limit of proper alimony to the wife is $1,000; that said sum shall be made a lien on the homestead; that it shall draw ten per cent interest, payable semi-annually; that $100 of the principal of said sum shall also be paid semi-annually, from the first day of January, 1872, till the whole of said principal, with interest thereon, as above, from said date, is fully paid, and plaintiff may have execution therefor. But the defendant may pay the whole of said sum remaining due at any semiannual day he may so elect. The defendant will also be required to pay to the plaintiff for the support of each child so long as she shall support them or either of them, the sum of $8 per month for each child supported by her, payable in advance monthly, beginning with the first day of January, 1872, to continue till they severally arrive at sixteen years of age. In default of payment, execution may issue. The defendant will be permitted to have access to and converse with the children at reasonable intervals and times.
The cause will be reversed and remanded to the district court, with instructions to modify the judgment for alimony, etc., in accordance with this opinion, and to enforce the same.
Beversed.